 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNewlyWeds Foods, Inc.andProductionWorkersUnion of Chicago&Vicinity,Local707. Case13-CA-28600On the entire record, including my observation of thedemeanor of the witnesses, and after considering oral ar-gument, I make the followingApril 25, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 6, 1989, Administrative LawJudge Joel A. Harmatz issued the attached deci-sion. The Charging Party filed exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm the judge's rulings, findings, and conclusionsand to adopt the recommended Order.'ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrulean administra-tive law judge's credibilityresolutions unless theclear preponderance ofall the relevantevidenceconvinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing thefindingsSandra Tyra, Esq.andJeffWolf Esq.,for the GeneralCounsel.FredricH. Fischer, Esq.andKathrynM. Hartrick, Esq.(Seyfarth, Shaw, Fairweather & Geraldson),of Chicago,Illinois,for the Respondent.PhilCappitelli,of Chicago,Illinois,for the ChargingParty.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thiscasewas tried in Chicago, Illinois, on November 13,1989, upon an unfair labor practice charge filed on May2, 1989,' and a complaint issued on June 21, 1989, whichas amended alleges that the Respondent violated Section8(a)(2) and (1) of the Act when a supervisor solicited anddistributed authorization cards on behalf of the ChicagoTruck Drivers, Helpers, and Warehouse Workers Union.In its duly filed answer, the Respondent denied that anyunfair labor practiceswere committed. Briefs werewaived by the parties, but the General Counsel and Re-spondent presented their respective positions orally priorto close of the hearing.1All dates refer to 1989,unless otherwiseindicated.FINDINGS OF FACT1.JURISDICTIONThe Respondent, a corporation, is engaged in the man-ufactureof foodcoatings,English muffins,ice creamcake roll, and related products from its facility in Chica-go, Illinois.In the course thereof,theRespondent,during 1988,purchased and received at that facilityproducts,goods, and materials valued in excess of$50,000 directly from points outside the State of Illinois.The Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answer admits, and I findthat Production Workers Union of Chicago & Vicinity,Local 707 (Local 707), and Chicago Truck Drivers,Helpers, andWarehouse Workers Union (Independent)(the Independent), are labor organizations within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESThis case arises from a representational dispute be-tween two labor organizations which have representedsegments of the Respondent's work force for manyyears.Thus, Local 707 has represented the productionworkers, now numbering 180 employees for about 30years. The Independent has represented a unit of two orthree truckdrivers for at least as long.On June 24, the most recent collective-bargainingagreement between the Respondent and Local 707 wasscheduled to expire. Earlier that spring, the Independentlaunched an organization campaign in Local 707's pro-duction and maintenance unit. On April 24, the Inde-pendent filed a timely petition in Case 13-RC-17737 infurtherance of its representational interest in that unit.The showing of interest furnished to the Board in sup-port of the petition was in the form of signed authoriza-tion cards.This complaint alleges that the Respondent, throughProduction Superintendent Sylvestre Cahue, oversteppedlegitimatebounds of neutrality and violated Section8(a)(2) by assisting the Independent's effort to secure thiscard showing.2 The issue turns on credibility. Cahue2 This proceeding, irrespective of outcome, will not preclude an elec-tion on the Independent's petition. Thus, as explained by counsel, the Re-gional Director has determined that the card showing accompanying thepetition was untainted. This view was based on the absence of evidencelinking supervisory conduct with identifiable card signers, thus, impellingadministrative determination that the showing of interest was sufficient togive rise to a question concerning representationHowever, while anelection is anticipated in the future,under the Board's blocking rules, itwill not be held until the instant unfair labor practice proceeding is con-cluded. It is of no small interest that in the interim between the filing ofthe petition and the instant hearing, the Respondent and Charging PartyLocal 707 executed a new collective-bargaining agreement, having an ef-fective term from June 25, 1989, through June 24, 1992. Obviously, theviability of that contract will depend on the results of the election.298 NLRB No. 40 NEWLY WEDS FOODS299flatly denies any involvement. The General Counsel hasproduced two witnesses, both of whom identify him inconnection with two distinct incidents, in which theyseparately were given cards and asked to sign.First, Rene Chavez, one of three Local 707 shop stew-ards, testified that on or about April 17 he observedCahue in the parking lot between 1 and 3 p.m.3 Chavez,who was assigned to the second shift, and was reportingfor work, asserts that Cahue, in the presence of Francis-co and Jorge Cahue, was distributing the "white cards,"which presumably designated the Independent as em-ployee representative.4 Chavez claims that Cahue gavehim such a card, an told him that if he wanted to changeunions he should sign and return the card. Chavez testi-fied that about 13 second-shift employees were reportingforwork and in the area at the time that he observedCahue give one a card, and that "the rest of them al-ready had them." Chavez could not identify these indi-viduals, claiming that he could not see their faces.Second, Ambrosio' Ramos, a first-shift employee, andleadman, relates that on April 17 or 19, while in Cahue'soffice, Cahue gave him an authorization card (G.C. Exh.2) on behalf of the Independent, and explained that thisUnion was better than the one he had, while asking ifRamon wanted to change. Ramos states that he respond-ed, "that was fine." He claims to have observed a stackof cards on Cahue's desk which was 1-1/2 to 2 inchesthick.Ramos, who avers that he often uses the computerin Cahue's office, and frequently sees him there, testifiedthat this was the only occasion on which he observedcards in the possession of Cahue. He states that he didnot discuss the matter with any one until 2 weeks later.I prefer Cahue. The record includes no suggestion thathe would have any sympathy, one way or the other, foreither of these rival unions. He denied ever even seeing acard during the timeframe involved or ever having heardof the officials who waged the campaign on behalf of theIndependent.At the same time, the testimony offered in support ofthe complaint was not so persuasive to arouse concernfor these denials. Unquestionably, the overt conduct inthe parking lot depicted by Chavez, and the large stackof cards described by Ramos implicates Cahue in openand potentially widespread conduct on behalf of the In-dependent. Yet, no one else from this unit of 180 em-ployees was called to relate any similar experience, or toestablish a link between Cahue and actual card signers.5Moreover, Chavez enjoyed 3 years' service as Local707's steward on the second shift. In this capacity,Chavez dealt with Cahue on grievances, thus, raising thequestion of whether the latter would have thrown cau-tion to the wind by soliciting Chavez on behalf of a rivalunion.Chavez was further compromised by a major incon-sistency between his testimony and prehearing affidavitdatedMay 2.6 Thus, he found it necessary to recant onthe assertion in his first affidavit that he "did see somepeople sign the cards and return them to SylvestreCahue," an important facet of the incident, which at thehearing he described as a "mistake." In that document,Chavez named only one employee as both within thatgroup and as having signed a card at that time.7 That in-dividual,Louis Fernandez, was called by the Respond-ent.He flatly contradicted Chavez, and his first-shiftwork hours reduce the likelihood that he would havebeen in the parking lot when Chavez was reporting forwork. As for the others supposedly present, Chavez ex-plains that it was not that he did not know them, butthat, "They were very far away from me to be able torecognize who they were by their faces." This stood incontrast with Chavez' sworn testimony that he was in aposition to observe that these same employees had cards"in their hands." In short, Chavez was not a crediblewitness.While I have less reason to doubt Ramos, basedon observation, he did not inspire my confidence. In ad-dition, his literacy in English was limited, and I share theRespondent's concern that he was capable of identifyingjustwhat it was, if anything, that might have beenstacked on Cahue's desk. It is also possible that Ramos'testimony might have been inspired by a grudging beliefthat Cahue, in September 1989, had terminated him, andaso by the'fact that Cahue had prodded him concerninglagging productivity.In the total circumstances, based on personal observa-tion of all the witnesses, Cahue was not only the mostpersuasive, but his denials struck as the more probable. 8Because I credit him over Chavez and Ramos, it is con-cluded that the proscribed assistance spelled out in thecomplaint did not occur, and hence the complaint shallbe dismissed in its entirety.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.3 The Respondent operates on a three-shift basis. Although there areoverlaps, the shifts run 7 a in. to 3 p in., 3 to 11 p.m., and 11 p.m. to 7a.m. There are 70 employees on the first shift and 60 on the second. It isfair to ' mfer that a substantial number of workers would be passingthrough the parking lot on their way to work during the interval de-scribed by Chavez. It is noted, however, that Chavez' work shift beginsand ends an hour earlier than the standard second shift. It would havebeen unusual, therefore, for him to have been in the parking lot after 2pm4 Chavez describes the card as identical to one mailed to his homewithin a week of the parking lot incident.5At the hearing, the parties stipulated that during investigation of theunderlying charge in this case, the Respondent furnished the Region alisting of employees then employed in the production and maintenanceunit, complete with shift, addresses, and telephone numbers8 Chavez executed affidavits dated May 2 and 8, which are in evidenceas R. Exits. 1(a) and (b).7 Jorge Cahue and Francisco Cahue were added in the second affidavitdated May 8.8 In so concluding,I am not unmindful that the Respondent neglectedto call Francisco Cahue and Jorge Cahue, who were identified byChavez as Sylvestre Cahue's cousins. In this regard, there is no indicationon the record as to the availability of these individuals at the time of thehearing, nor does it appear that they were subject to the Respondent'scontrol In any event, the General Counsel was well aware of their al-leged presence through R. Exh. 1(b), yet elected to allow its affirmativecase to stand on the testimony of Chavez and Ramos In these circum-stances, the absence of Francisco and Jorge Cahue did not engender sus-picion strong enough to overcome my disbelief of Chavez and Ramos. 300DECISIONS OF THENATIONALLABOR RELATIONS BOARD2.The Independent and Local 707 are labor organiza-tions within the meaning of Section 2(5) of the Act.3.The Respondent did not engage in the unlawful as-sistance specified in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe complaint is dismissed.9 If no exceptions are filed as provided by Sec 102 46 of the Board'sRulesand Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as providedin Sec.102 48 of the Rules, be adopted by theposes.